Case 6:18-cv-00862-RBD-DCI Document 270 Filed 10/23/20 Page 1 of 7 PageID 9171




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
 FEDERAL TRADE COMMISSION,

                         Plaintiff,

 v.                                                           Case No: 6:18-cv-862-Orl-37DCI

 MOBE LTD.,
 MOBEPROCESSING.COM, INC.,
 TRANSACTION MANAGEMENT USA,
 INC., MOBETRAINING.COM, INC.,
 9336-0311 QUEBEC INC., MOBE PRO
 LIMITED, MOBE INC., MOBE
 ONLINE LTD., MATT LLOYD
 PUBLISHING.COM PTY LTD.,
 MATTHEW LLOYD MCPHEE and
 SUSAN ZANGHI,

                         Defendants.


                               REPORT AND RECOMMENDATION
           This cause comes before the Court for consideration without oral argument on the

 following motion:

           MOTION:       Receiver’s Verified Fifth Application for Payment for
                         Services Rendered (Doc. 269)

           FILED:        October 7, 2020



           THEREON it is RECOMMENDED that the motion be GRANTED.

      I.      Background

           On June 4, 2018, the Federal Trade Commission (FTC) filed its Complaint for Permanent

 Injunction and Other Equitable Relief pursuant to Section 13(b) of the Federal Trade Commission

 Act, 15 U.S.C. § 53(b) (the FTC Act). Doc. 1. The FTC also moved pursuant to Federal Rule of
Case 6:18-cv-00862-RBD-DCI Document 270 Filed 10/23/20 Page 2 of 7 PageID 9172




 Civil Procedure 65(b) for a temporary restraining order, asset freeze, other equitable relief, and an

 order to show cause why a preliminary injunction should not issue against Defendants. Doc. 3.

 At the same time, the FTC made an application for a temporary receiver. Doc. 6. The next day,

 the Court granted the FTC’s motions, issued a temporary restraining order, and appointed Mark J.

 Bernet as temporary receiver (the Receiver). Doc. 13.

        In sum, in the Complaint, the FTC alleged that Defendants operated a fraudulent internet

 business education program called “My Online Business Education,” or “MOBE,” through which

 Defendants claimed they would reveal a “simple 21-step system that will show consumers how to

 quickly and easily start their own online business and make substantial income.” Doc. 1 at 2.

 However, the FTC further alleged that, contrary to Defendants’ representations, “the vast majority

 of consumers who join the MOBE program and purchase . . . costly MOBE memberships lose

 money.” Id. at 3. According to the FTC, Defendants defrauded thousands of consumers who

 collectively paid Defendants over $125,000,000.00 based on misrepresentations by Defendants

 concerning MOBE. Id. at 3-4.

        On August 17, 2018, the Receiver first moved to recover payment for services rendered

 both by the Receiver (Doc. 92, the Receiver’s first motion to pay himself) and by counsel hired by

 the Receiver to assist him (Doc. 93, the Receiver’s first motion to pay counsel). The motions were

 unopposed. Docs. 92 at 23; 93 at 12. The undersigned recommended that the Receiver’s first

 motion to pay himself be granted in full and recommended that the Receiver’s first motion to pay

 counsel be granted in part and denied in part such that the undersigned reduced certain of the

 requested rates as unsupported and set rates that the Court deemed reasonable. Doc. 110. No party

 objected to that Report, and the Court adopted the Report. Doc. 114.




                                                 -2-
Case 6:18-cv-00862-RBD-DCI Document 270 Filed 10/23/20 Page 3 of 7 PageID 9173




        On May 9, 2019, the Receiver moved for the second time to recover payment for services

 rendered both by the Receiver (Doc. 175) and by counsel hired by the Receiver to assist him (Doc.

 176). The motions were unopposed. Docs. 175; 176. The undersigned recommended that the

 Receiver’s second motion to pay himself be granted in full and recommended that the Receiver’s

 second motion to pay counsel be granted in part and denied in part such that the undersigned again

 reduced certain of the requested rates as unsupported and set rates that the Court deemed

 reasonable. Doc. 207. No party objected to that Report, and the Court adopted the Report. Doc.

 215.

        On December 16, 2019, the Receiver moved to recover payment for services rendered by

 Canadian counsel hired by the Receiver to assist him. Doc. 240. The motion was unopposed.

 Doc. 240. The undersigned recommended that the Receiver’s motion to pay Canadian counsel be

 granted in part and denied in part such that the undersigned again reduced certain of the requested

 rates as unsupported and set rates that the Court deemed reasonable. Doc. 248. No party objected

 to that Report, and the Court adopted the Report. Doc. 249.

        On December 17, 2019 and December 18, 2019, the Receiver moved for the third time to

 recover payment for services rendered both by the Receiver (Doc. 241) and by counsel hired by

 the Receiver to assist him (Doc. 243), respectively. The motions were unopposed. Docs. 241;

 243. The undersigned recommended that the Receiver’s third motion to pay himself be granted in

 full and recommended that the Receiver’s third motion to pay counsel be granted in part and denied

 in part such that the undersigned again reduced certain of the requested rates as unsupported and

 set rates that the Court deemed reasonable. Doc. 247. No party objected to that Report, and the

 Court adopted the Report. Doc. 250.




                                                -3-
Case 6:18-cv-00862-RBD-DCI Document 270 Filed 10/23/20 Page 4 of 7 PageID 9174




          On May 28, 2020, the Receiver moved for the fourth time to recover payment for services

 rendered both by the Receiver (Doc. 261) and by counsel hired by the Receiver to assist him (Doc.

 262), respectively. On that same date, the Receiver also moved to pay counsel in Hong Kong

 (Doc. 263) and an accounting firm the Receiver hired to assist him (Doc. 264). The motions were

 unopposed. The undersigned recommended that the Receiver’s fourth motion to pay himself and

 the Receiver’s motion to pay the accounting firm be granted in full; the undersigned recommended

 that the Receiver’s fourth motion to pay counsel and the Receiver’s motion to pay counsel in Hong

 Kong be granted in part and denied in part such that the undersigned again reduced certain of the

 requested rates as unsupported and set rates that the Court deemed reasonable. Doc. 265. No party

 objected to that Report, and the Court adopted the Report. Doc. 266.

          Now before the Court is the Receiver’s fifth unopposed motion to pay himself (Doc. 269,

 the Motion).

    II.      Overview of Applicable Law

          The Court has already determined that the Receiver and counsel to the Receiver are

 entitled to payment of a reasonable fee and reimbursement of actual out-of-pocket expenses. This

 is memorialized in the Court’s order appointing the Receiver, which provides that:

          IT IS FURTHER ORDERED that the Receiver and all personnel hired by the
          Receiver as herein authorized, including counsel to the Receiver and accountants,
          are entitled to reasonable compensation for the performance of duties pursuant to
          this Order and for the cost of actual out-of-pocket expenses incurred by them, from
          the Assets now held by, in the possession or control of, or which may be received
          by, the Receivership Entities. The Receiver shall file with the Court and serve on
          the parties periodic requests for the payment of such reasonable compensation, with
          the first such request filed no more than sixty (60) days after the date of entry of
          this Order. The Receiver shall not increase the hourly rates used as the bases for
          such fee applications without prior approval of the Court.

 Doc. 13 at 22-23.




                                                 -4-
Case 6:18-cv-00862-RBD-DCI Document 270 Filed 10/23/20 Page 5 of 7 PageID 9175




        Courts are required to utilize the lodestar approach to determine reasonable compensation.

 SEC v. Aquacell Batteries, Inc., No. 6:07-cv-608-Orl-22DAB, 2008 WL 276026, at *3 (M.D. Fla.

 Jan. 31, 2008). The lodestar figure is reached by “multiply[ing] the number of hours reasonably

 expended by a reasonable hourly rate.” Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994)

 (internal quotations omitted); see also Jackson v. Grupo Indus. Hotelero, S.A., No. 07-22046, 2010

 WL 750301, at *2 (S.D. Fla. Mar. 3, 2010). The party moving for fees has the burden of

 establishing that the hourly rates and hours expended are reasonable. See Norman v. Hous. Auth.

 of the City of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988). “If evidence is inadequate, a

 court in its discretion may reduce an award, make the award on its own experience without further

 filings or an evidentiary hearing, or exclude unsupported requests.” Proescher v. Sec. Collection

 Agency, No. 3:17-CV-1052-J-32PDB, 2018 WL 3432737, at *10-11 (M.D. Fla. June 8, 2018),

 report and recommendation adopted sub nom., No. 3:17-CV-1052-J-32PDB, 2018 WL 3428157

 (M.D. Fla. July 16, 2018) (internal citations and quotations omitted). In determining if the

 requested rate is reasonable, the Court may consider the applicable Johnson factors and may rely

 on its own knowledge and experience. Norman, 836 F.2d at 1299-1300, 1303 (“The court, either

 trial or appellate, is itself an expert on the question and may consider its own knowledge and

 experience concerning reasonable and proper fees and may form an independent judgment either

 with or without the aid of witnesses as to value.”) (quotations and citation omitted); see Johnson

 v. Ga. Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).1



 1
   The Johnson factors are: 1) the time and labor required; 2) the novelty and difficulty of the
 questions; 3) the skill requisite to perform the legal services properly; 4) the preclusion of other
 employment by the attorney due to acceptance of the case; 5) the customary fee in the community;
 6) whether the fee is fixed or contingent; 7) time limitations imposed by the client or
 circumstances; 8) the amount involved and the results obtained; 9) the experience, reputation, and
 the ability of the attorney; 10) the “undesirability” of the case; 11) the nature and length of the
 professional relationship with the client; and 12) awards in similar cases. Johnson, 488 F.2d at



                                                -5-
Case 6:18-cv-00862-RBD-DCI Document 270 Filed 10/23/20 Page 6 of 7 PageID 9176




    III.      Discussion

           The Receiver requests a payment of fees for the period October 1, 2019 through March 31,

 2020 in the amount of $89,991.00 which is based on 272.7 hours expended by the Receiver at an

 hourly rate of $330.00. Doc. 269 at 1-2. Based on the detailed account of receivership events

 contained in the Motion (id. at 7-14), and the itemized timesheet attached to the motion (Doc. 269-

 1), the undersigned finds that the hours expended by the Receiver for the period May 1, 2019

 through September 30, 2019 are reasonable. The Receiver maintains that his requested hourly rate

 of $330.00 represents a $230.00 discount off his “2019/2020 standard rate” of $560.00. Doc. 269

 at 2 n.2. As reported by Plaintiffs in their Application for a Temporary Receiver, the Receiver

 agreed to accept the reduced hourly rate. Doc. 6 at 2-3. The undersigned finds the Receiver’s

 hourly rate to be reasonable for his services in this case. Upon consideration of all these factors,

 it is respectfully recommended that the Court allow the Receiver to be paid $89,991.00 in fees.

    IV.       Conclusion

           Accordingly, it is respectfully RECOMMENDED that the Receiver’s Verified Fifth

 Application for Payment for Services Rendered (Doc. 269) be GRANTED and that the Receiver

 be authorized payment in the amount of $89,991.00 in fees.


                                      NOTICE TO PARTIES

           A party has fourteen days from this date to file written objections to the Report and

 Recommendation’s factual findings and legal conclusions. A party’s failure to file written

 objections waives that party’s right to challenge on appeal any unobjected-to factual finding or


 717-19. The Eleventh Circuit has subsequently explained that “district courts may, but are not
 required to, consider [the Johnson] factors since many ‘usually are subsumed within the initial
 calculation of hours reasonably expended at a reasonable hourly rate.’” Mock v. Bell Helicopter
 Textron, Inc., 456 F. App’x 799, 801 (11th Cir. 2012) (quoting ADA v. Neptune Designs, Inc.,
 469 F.3d 1357, 1359 n.1 (11th Cir. 2006)).



                                                 -6-
Case 6:18-cv-00862-RBD-DCI Document 270 Filed 10/23/20 Page 7 of 7 PageID 9177




 legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

 3-1.

        Recommended in Orlando, Florida on October 23, 2020.




 Copies furnished to:

 Presiding District Judge
 Counsel of Record
 Unrepresented Party
 Courtroom Deputy




                                              -7-
